IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


TRUST UNDER WILL OF AUGUSTUS T.                  : No. 203 EAL 2020
ASHTON, DECEASED DATED JANUARY                   :
20, 1950                                         :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
PETITION OF: ELIZABETH A. REED                   :


                                         ORDER



PER CURIAM

      AND NOW, this 2nd day of December, 2020, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:


   Did the Superior Court err when it held that the equitable property interest in the trust
   res of a current vested beneficiary does not establish the beneficiary’s automatic
   standing to raise issues with the Trustees’ breach of fiduciary duties to the Trust, but
   instead a court must evaluate each and every beneficiary’s individualized financial
   loss to determine if it meets some unknown threshold sufficient to meet the
   “substantial, direct and immediate” test?